DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 8 and 15 recite “obtaining an identifier of an ED of the EDs based on the set of coordinate information from the sensing system and the set of signal-related information from the wireless network”.
obtaining an identifier of an ED of the EDs based on the set of coordinate information from the sensing system and the set of signal-related information from the wireless network”.
	The Examiner notes paragraph 0054 of Applicants originally filed specification simply states “Each of the EDs is configured with a respective unique identifier … which may be an International Mobile Subscriber Identity (IMSI)”.  However, the IMSI (e.g., an identifier of the ED of the EDs) is not obtained based on the set of coordinate information from the sensing system and the set of signal-related information from the wireless network.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
2.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (2016/0183275 found in IDS dated 6/22/2020) in view of Zhou et al (2020/0204237), in view of Chiu et al (2020/0184718) and Koo (2020/0092838) further in view of Donepudi et al (2016/0135132).
Regarding claims 1, 8 and 15.  Inoue teaches a program, method and a system comprising:
a memory storing machine-executable instructions; and a processing unit coupled to the memory, the processing unit configured to execute the instructions to cause the system to (figure 1, 0041-0043, wherein eNB and UEs comprising memory, program and processor to cause the system to):
obtain a set of coordinate information representing a spatial location of an electronic device (ED), the spatial location including a physical position of the ED within a cell of a wireless network (figure 2, 0045-0045 wherein UE reports Channel State Information (CSI) and UE location to the eNB, 0082-0083 wherein UE reports Channel Quality Indicator (CQI) and location information to eNB, figure 17, 0099-0100 wherein each UE reports CSI together with location information to the eNB);
figure 2, 0045-0045 wherein UE reports Channel State Information (CSI) and UE location to the eNB, 0082-0083 wherein UE reports Channel Quality Indicator (CQI) and location information to eNB, figure 17, 0099-0100 wherein each UE reports CSI together with location information to the eNB);
generate a set of associated information for associating the set of coordinate information with the set of signal-related information (figure 2, 0046 wherein eNB determines an antenna configurations based upon CSI and UE location information reported from UE, figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed); and
provide the set of associated information for performing beam management of the wireless signals between the ED and the wireless network 0010 – beamforming, figure 1, 0041 – eNB has multimode antenna 11 that is capable of forming directional beams, figure 2, 0046 wherein eNB generates antenna configurations based upon CSI and UE location information reported from UE, 0047 – then the eNB uses a directional beam, 0056 – because the antenna ports arranged in the vertical direction are provided, suitable beams can be directed to the UE, 0059 – wide beam may be used, 0063 – beamforming with different widths.  There is an advantageous effect that the antenna gain can be adjusted when a UE located close to the BS and a UE located away from the BS, 0064 – beamforming with different 0065 – narrow beams and wide beams may be used, figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, figure 17, 0098 – beamforming, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed).
Inoue does not explicitly show spatial location of an electronic device (ED).
Zhou teaches dynamically managing beams (0004).  Zhou teaches UE feeds back a beam switch metric to the eNB which is used by eNB for setting beam management parameters (0005).  Zhou teaches the reported beam switch metric includes one or more of a speed of the UE, Doppler shift of one or more transmission beams observed by the UE, distance between UE and eNB, UE movement profile that includes information related to the UE movement speed and direction, spatial location changes (0014, 0023, 0034).  The beam switch metrics may also include statistics of speed, Doppler shift, distance between UE and eNB, statistics of angular speed of UE, UE movement profile, which includes statistics on movement/rotation speed and direction, spatial location change range, and the like (0095).  The beam switch metrics include speed of UE, Doppler shift of transmission beams observed at the UE, UE movement profile related to UE moving speed and direction, UE spatial location changes (0114, 0136, 0171).  Zhou teaches eNB and UE use measurements to identify best wide beams to use, as well as, best narrow beams to use (0051).  eNB uses the measurement report to determine if UE is stationary or moving at high speed (0053-0054).  UE reports an indication of the signal it received with the highest signal 0077).  eNB uses the stored information to predict a best beam for initial access of the UE (0094).  UE sending beam metric report in a Medium Access Control (MAC) control element (MAC-CE) that is configured for such a report (0096).  Zhou teaches beam training wherein UE reports angle of beam, UE speed and distance to the eNB (0097-0098).  Then UE may also report beam metrics of neighboring eNBs to the source eNB and the source eNB may store and use the information to predict the best beam for UE handover (0102).  Zhou teaches the UE may store and report beam metric when a speed of the UE exceeds a threshold (0104).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inoue to associate channel state information with UE spatial location changes as taught by Zhou in order to enable the eNB to dynamically manage beams (Zhou at 0004, 0010 – switch UE between one or more beams of the eNB based on UE movement profile, 0054- UE speed profile is used by eNB to quickly adapt the beam, 0089 – eNB uses information to change beam directions for UE handovers).

Regarding RCE (1/4/2022).  Inoue in view of Zhou do not explicitly teach 3D velocity information … wherein the sensing system is independent from both the wireless network and the EDs … and wherein the sensing system generates 3D physical positions of the EDs from the sensed data including video-like data independently from any communications between the wireless network and the EDs.
Chiu teaches 3D spatial information, velocity information (0006).  Sensor data may originate from sensors onboard the platform and/or remote from the platform (e.g., wherein the sensing system is independent from both the wireless network and the EDs) (0026, claim 9 – using velocity information from a full motion video (FMV) LIDAR sensor to augment a motion estimation of the platform).  3D map may be constructed by fusing multiple sensors or data sources from, but not limited to, cameras, LIDAR, radar, and prior geo-referenced data (0032-0034).  Any available sensor data (e.g., camera, etc.) may be utilized for computing the 3D position and 3D orientation of the mobile platform in the geo-referenced world in real time.  In some embodiments, the estimated motion of the platform may be used to compare to velocity information from, for example, full motion video (FMV) LIDAR velocity information on 3D points, so that moving objects that have different motion than the host platform may be segmented out.  Information from the sensor and data source can be used to update the effective voxels in the 3D geo-referenced dynamic map (0035).  FMV LIDAR 3D velocity information (0038).  Comparing vehicle motion against the FMV LIDAR velocity information (0041).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inoue in view of Zhou to obtain 3D velocity information, from a sensing system (e.g., remote sensors, for example, Full Motion Video (FMV) LIDAR) as taught by Chiu in order to enable the network-side equipment to updated 3D map information in real time.

Inoue in view of Zhou and Chiu do not teach spatial location including 3-dimentional position.
The Examiner notes Inoue teaches three-dimensional multiple input multiple output (3D-MIMO) or elevation beamforming (0002, 0010, 0128).
Koo teaches 3D location of UE (0017 – three-dimensional coverage beams used, 0046 – In this way, some implementations described herein facilitate three-dimensional geolocation of a UE).  Koo further teaches an identification of the UE (0031 – IMSI, 0035-0036 – the identity may be based on IMSI, an IMEI , and/or the like, 0040 – wherein measurement reports from UEs have an identifier that identifies the UE, 0092 – identifiers associated with the UE, 0110 – IMSI, 0114 – IMSI, IMEI and/or the like).
Koo further teaches using data related to three-dimensional coverage beams to predict location of UEs (0017).  Koo teaches using information reported from UEs, such as: GPS coordinates, cell IDs, measurements such as SSB RSRP, CSI-RS, RSRQ, etc. (0030) and the traffic monitoring device may utilize a set of data feeds to locate a UE (0030).  Koo teaches associating UE identity (IMSI) with measurement reports (e.g. beam power measurements) (0031, 0040).  Koo teaches determining the location of UE based on mapped signal-related information (0043-0044).  Koo teaches training a cell-specific model for coverage of beams via machine learning (0051).  The model may then be used to process measurements from a UE to predict the location of the UE based on values of the measurements (0051).  Koo teaches using information from multiple UEs to form a coverage map, as well as, identify objects causing obstruction and/or beam reflection (0053-0054, 0056).  Koo teaches updating coverage map in real-time (0060).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inoue in view of Zhou and Chiu to gather beam information from UEs and train a coverage map as taught by Koo three-dimensional geolocation of a UE (Koo at 0017 – reduces latency related to location a UE, Koo at 0046 – In this way, some implementations described herein facilitate three-dimensional geolocation of a UE).

Inoue in view of Zhou, Chiu and Koo do not explicitly teach “obtaining an identifier of an ED of the EDs based on the set of coordinate information from the sensing system and the set of signal-related information from the wireless network” (RCE dated 1/4/2022).
Donepudi teaches a table/database that stores location information, Time, RSSI, velocity, tracking area, or other incomplete location information which are combined to form a positioning coordinate for recording (0039).  The UE identifier is stored, which may be IMEI, IMSI, or other UE identification parameter (0040).  The table may be accessed using location as a key, or using the time as a key, or using the UE identifier as a key.  The data may be visualized on a map through a web-based application portal (0040).  Signal Strength and location of the UE may be associated together and stored in the database.  Other parameters may also be associated in a single record with the signal strength and location, for example, UE identifying information such as IMEI (0068).  The database may be enabled to permit querying by position/location, by UE identifier, by base station, by signal strength, by a combination thereof, or by other parameter or combination of parameters.  This search ability of the database is what enables analytic data 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inoue in view of Zhou, Chiu and Koo to map or store UE ID, RSSI, location information, TIME, velocity and other information in a database as taught by Donepudi in order to permit querying by position/location, by UE identifier, by base station, by signal strength, by a combination of parameters thereby assisting the network to adjust wireless resource parameters until the desired signal coverage is achieved (Donepudi at 0019).
Regarding claims 2, 9 and 16.  Inoue teaches obtaining a signal-related map associated with the set of signal-related information (figure 2, 0047 wherein eNB generates antenna configurations based upon CSI and UE location information reported from UE, figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed); and
generating an updated signal-related map based on the obtained signal-related map and the obtained set of coordinate information (0076-0077 wherein eNB receives location information and CSI from UEs and updates channel state information).
Regarding claims 3, 10, and 17.  Inoue teaches associating the obtained coordinate information with the obtained set of signal-related information (figure 2, 0045-0045 wherein UE reports Channel State Information (CSI) and UE location to the eNB, 0082-0083 wherein UE reports Channel Quality Indicator (CQI) and location information to eNB, figure 17, 0099-0101 wherein each UE reports CSI together with location information to the eNB, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed).
Regarding claims 4, 11, and 18.  Inoue teaches wherein the obtained signal-related map is determined based on the ED being stationary (0012 – scheduling for UE is determined together with allocation of an antenna configuration based upon channel information, location of each UE moving speed, moving direction, 0054 – antenna configuration 1 is especially advantageous for UE selected by the scheduler when the UE remains stationary relative to the antenna of the eNB, 0057 – antenna configuration 2 is especially advantageous for UE selected by the scheduler when the UE remains stationary relative to the antenna of the eNB,  0059 – each UE may remain stationary or move in a tangential direction relative to the eNB, 0083 – location information may include the moving speed and/or moving direction of the UE, in addition to the current location, figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed).
stationary or traveling at a relatively high speed (0053).  UE informs eNB regarding changes from stationary state to a moving state enabling the eNB to quickly adapt the beam switching (0054).  UEs may be stationary or mobile (0063).
Regarding claims 5, 12 and 19.  Inoue teaches wherein the updated signal-related map is generated based on the ED being non-stationary (0012 – scheduling for UE is determined together with allocation of an antenna configuration based upon channel information, location of each UE moving speed, moving direction, 0055 – an antenna configuration with high robustness against the user’s moving direction can be selected in the similar manner, 0056-0057 – UEs moving away from or closer to the eNB,  0059 – each UE may remain stationary or move in a tangential direction relative to the eNB,  0066 – relationships between antenna configurations and moving speed of UEs,  0070 – antenna configuration selected based on UE moving information, 0083 – location information may include the moving speed and/or moving direction of the UE, in addition to the current location, figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed).
	Zhou teaches UE reports beam metrics to eNB (0014 – speed of UE, 0023 – UE movement profile, 0034 – UE moving speed and direction and/or spatial changes), Zhou teaches UEs notify eNB regarding whether they are stationary or traveling at a high speed (0053).  UE informs eNB regarding changes from stationary state to a moving state enabling the eNB to quickly adapt the beam switching (0054).  UEs may be stationary or mobile (0063).
Regarding claims 6, 13, and 20.  Inoue in view of Zhou and Chiu do not explicitly show signal-related map comprises a predicted coordinate position of the non-stationary ED.
	However, Zhou teaches eNB may use the beam switch metrics to predict the best beam for initial access of the UE with respect to a second eNB (0094-0095, 0102, 0107).
	Donepudi teaches predicting future dropped calls (0008) and adjusting transmission power at the eNB based on current location of the UE, or based on a prediction of the location of the UE (0020), predicted duration that UE is at an intersection (0090) and predicting a future state of the network (0100).
	Koo teaches using data related to three-dimensional coverage beams to predict location of UEs (0017).  Koo teaches using information reported from UEs, such as: GPS coordinates, cell IDs, measurements such as SSB RSRP, CSI-RS, RSRQ, etc. (0030) and the traffic monitoring device may utilize a set of data feeds to locate a UE (0030).  Koo teaches associating UE identity (IMSI) with measurement reports (e.g. beam power measurements) (0031, 0040).  Koo teaches determining the location of UE based on mapped signal-related information (0043-0044).  Koo teaches training a cell-specific model for coverage of beams via machine learning (0051).  The model may then be used to process measurements from a UE to predict the location of the UE based on values of the measurements (0051).  Koo teaches 0053-0054, 0056).  Koo teaches updating coverage map in real-time (0060).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inoue in view of Zhou and Chiu to gather beam information from UEs and train a coverage map as taught by Koo or predicting UE location as taught by Donepudi thereby enabling the network to correlate measurement data from a UE with reference data to quickly identify/predict the location of the UE (Koo at 0017 – reduces latency related to location a UE) or to adjusting network parameters based on predicted UE location as taught by Donepudi.
Regarding claims 7 and 14.   Inoue teaches wherein the signal-related information includes one or more of: a UE-ID of the ED; a channel condition measured by the ED (abstract, 0012– channel information, 0046 – CSI reported by the UE); a transmitter beam angle; a receiver beam angle; or a beam power.
	Zhou teaches beam switch related information (0014 – beam metrics including Doppler shift and/or beam power information, 0097-0099 – beam angle information).
Koo further teaches an identification of the UE (0031 – IMSI, 0035-0036 – the identity may be based on IMSI, an IMEI , and/or the like, 0040 – wherein measurement reports from UEs have an identifier that identifies the UE, 0092 – identifiers associated with the UE, 0110 – IMSI, 0114 – IMSI, IMEI and/or the like).
Regarding claim 21.  Inoue teaches wherein the signal-related information includes one or more of: a UE-ID of the ED; a channel condition measured by the ED abstract, 0012– channel information, 0046 – CSI reported by the UE); a transmitter beam angle; a receiver beam angle; or a beam power).
Zhou teaches beam switch related information (0014 – beam metrics including Doppler shift and/or beam power information, 0097-0099 – beam angle information).
Koo teaches association UE identification with measurement reports (0030-0031).  Koo further teaches an identification of the UE (0031 – IMSI, 0035-0036 – the identity may be based on IMSI, an IMEI , and/or the like, 0040 – wherein measurement reports from UEs have an identifier that identifies the UE, 0092 – identifiers associated with the UE, 0110 – IMSI, 0114 – IMSI, IMEI and/or the like).
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	---(2019/0271767) Keilaf et al teaches LIDAR sensors which are independent from both the wireless network and the EDs may be used to determine 3D velocity information (figure 6D – item 100 which is a LIDAR sensor used to determine the 3D velocity of the mobile device).
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646